


[whirlpoollogoa04a01a03.jpg]        
                    Exhibit 10.4
2000 N. M-63 BENTON HARBOR, MI 49022-2692




Fineldo S.p.A.
Via della Scrofa, 64
00186 Rome
Italy




Vittorio Merloni
Franca Carloni
Aristide Merloni
Andrea Merloni
Maria Paola Merloni
Antonella Merloni
Ester Merloni
c/o
Fineldo S.p.A.
Via della Scrofa, 64
00186 Rome
Italy




Fines S.p.A
c/o
Fineldo S.p.A.
Via della Scrofa, 64
00186 Rome
Italy


Milan, July 10, 2014


Re: Exclusivity Agreement




Dear Sirs:


We have received your letter dated July 10, 2014, the contents of which we
transcribe herebelow:




“Whirlpool Corporation
2000 North M-63
Benton Harbor, MI 49022-2692
U.S.A.
Attention of: Mr. Jeff Fettig, Mr. Marc Bitzer, Mr. Carl-Martin Lindahl





1

--------------------------------------------------------------------------------




Milan, July 10, 2014
 
Re: Exclusivity Agreement




Dear Sirs:
We hereby propose the following agreement to you:




EXCLUSIVITY AGREEMENT
(the “Exclusivity Agreement”)
Whereas
(a)
On the date hereof, simultaneously with the execution of this Exclusivity
Agreement, Whirlpool Corporation (“Purchaser”) has entered into: (i) a share
purchase agreement with Fineldo S.p.A. (“Fineldo”) (the “Fineldo SPA”)
contemplating the acquisition by Purchaser, or any of its Affiliates, of the no.
48,810,000 ordinary shares of Indesit Company S.p.A. (a company incorporated
under the laws of Italy, with registered office at Viale Aristide Merloni no.
47, 60044 - Fabriano - Ancona, Italy, VAT code and registration in the Register
of Enterprises of Ancona no. 00693740425, “Indesit”), free and clear of any
encumbrance, held by Fineldo; (ii) a share purchase agreement (the “Merloni
Family Members SPA”) with all of the Merloni Family Members (as defined below)
(with the exclusion of Vittorio Merloni, due to pending authorization by the
Court of Ancona) contemplating the acquisition by Purchaser, or any of its
Affiliates, of the no. 15,549,930 ordinary shares of Indesit, free and clear of
any encumbrance, held by Vittorio Merloni, Franca Carloni, Aristide Merloni,
Andrea Merloni, Maria Paola Merloni, Antonella Merloni, Ester Merloni, and Fines
S.p.A. (the “Merloni Family Members” and, together with Fineldo, the “Relevant
Sellers”, and, each of them, a “Relevant Seller”); and (iii) a share purchase
agreement with Claudia Merloni (the “Claudia Merloni SPA”) with respect to the
acquisition by Purchaser, or any of its Affiliates, of no. 5,027,731 ordinary
shares of Indesit, free and clear of any encumbrance, held by Claudia Merloni
(each and all of the transactions contemplated by the Fineldo SPA, the Merloni
Family Members SPA, and the Claudia Merloni SPA, the “Transaction”).

(b)
Pursuant to the Fineldo SPA and the Merloni Family Members SPA, the closing of
the sale and purchase of the Indesit shares held by Fineldo and the Merloni
Family Members (the “Closing”) is subject to, inter alia, the Court of Ancona
(competent as to the guardianship of Vittorio Merloni) having authorized the
favorable vote by Aristide Merloni in his capacity as legal guardian (tutore
legale) of Vittorio Merloni at Fineldo’s shareholders’ meeting called upon to
authorize the sale of the Indesit shares held by Fineldo pursuant to the SPA
with Fineldo mentioned above and the consummation of the transactions
contemplated therein by Fineldo (the “Court Authorization”).

NOW, THEREFORE, in consideration of the foregoing and Purchaser’s commitment of
significant time, expenses, and other resources in investigating and negotiating
the Transaction, the parties agree as follows.
1. Definitions
In this Exclusivity Agreement, terms not otherwise defined shall have the
meanings ascribed to them below.
“Affiliate”, which shall be interpreted broadly, means, with respect to any
person (soggetto), any individual, corporation or entity directly or indirectly
Controlling, Controlled by or under common Control with the first person.
“Alternative Transaction”, which shall be interpreted broadly, means (a) any
direct or indirect acquisition or purchase of any voting rights in, or
securities of, or interest in, Fineldo, Indesit or any of its subsidiaries, (b)
any merger, demerger, consolidation, sale of a material portion of the assets,
recapitalization, liquidation, dissolution or other extraordinary transaction
involving Fineldo, Indesit or its subsidiaries or (c) any other transaction that
could reasonably be expected to impede, interfere with, prevent, materially
delay, or limit the economic benefit to Purchaser of, the Transaction including
any options or shareholder agreement.
“Control” shall have the meaning set forth in article 93 of the Legislative
Decree n. 58/1998, and the terms “Controlling” and “Controlled” shall be
construed accordingly.

2

--------------------------------------------------------------------------------




“Exclusivity Period” means the period beginning on the date hereof and ending on
(a) December 31, 2014, if the Court Authorization has been denied; or (b) the
earlier of (i) the Closing and (ii) July 31, 2015, otherwise.
“Related Parties” means, with respect to any person (soggetto), its/his/her
relatives, in-laws or Affiliates, its/his/her or its/his/her Affiliates’
directors, officers, employees, advisors and/or counsel (as applicable).
“Third-Party Alternative Proposal”, which shall be interpreted broadly, means
any inquiry, proposal, or offer received by any of the Relevant Sellers or by
any of their respective Related Parties with respect to any Alternative
Transaction.
2. Exclusivity
During the Exclusivity Period, none of the Relevant Sellers shall, and the
Relevant Sellers shall procure that none of their respective Related Parties
shall, directly or indirectly, (a) initiate, solicit or respond to solicitations
or inquiries, or encourage any inquiries, discussions, negotiations, offers or
proposals regarding, (b) continue, propose or enter into discussions or
negotiations with respect to, (c) enter into any agreement or understanding
relating to, or (d) otherwise participate in, an Alternative Transaction, or (e)
provide any information to any third party for the purpose of making,
evaluating, or determining whether to make or pursue, any inquiries, offers or
proposals with respect to, an Alternative Transaction. The Relevant Sellers
shall inform Purchaser in writing of, and simultaneously relay to Purchaser all
contents (with copies of any written materials received) (including, without
limitation, details of the counterparty and its ultimate Controlling person) of,
any Third-Party Alternative Proposal within 1 day of receipt.
3. Tender offers
Without prejudice to the provisions of Article 2, Purchaser shall have the right
to announce and launch a tender offer on the shares of Indesit at any time
following the announcement or launch, by any third party, of a tender offer on
Indesit shares.


4. Liquidated damages and indemnification
Should Fineldo breach any of its obligations under Article 2, or should any
Related Party of Fineldo (other than a Relevant Seller) perform or omit to
perform any act or conduct that Fineldo has undertaken to procure be performed
or omitted to be performed, Fineldo shall pay Purchaser Euro 40,000,000 as
liquidated damages (penale) or indemnification, as the case may be. The
foregoing shall be without prejudice to any additional right or remedy available
to Purchaser against Fineldo (including, without limitation, the right to seek
additional damages) and any Merloni Family Member breaching this Exclusivity
Agreement. The parties expressly acknowledge and agree that the amount of the
liquidated damages (penale) and indemnification set forth herein is fair and
adequate in all respects.


5. Confidentiality - Public announcements
The Relevant Sellers shall keep, and shall cause their Affiliates, officers,
directors, managers, employees and advisors to keep, secret and confidential
this Exclusivity Agreement, and all transactions contemplated herein, provided
that the Relevant Sellers shall not be in breach of this undertaking by virtue
of any disclosure required by Law or by any Governmental Authorities (provided
that the Relevant Sellers shall provide the Purchaser, to the extent legally and
practically feasible, prompt advance notice of any such requirement and
disclosure), made pursuant to arbitration proceedings hereunder, or if necessary
to enforce performance of this Exclusivity Agreement or any disclosure to each
Relevant Seller’s auditors. Nothing in this Exclusivity Agreement shall prevent
the Purchaser from disclosing this Exclusivity Agreement or its content.
6. Sole party, governing law and arbitration
Sections 7.10 (Sole Party), 7.11 (Applicable Law) and 7.12 (Arbitration) of the
Merloni Family Members SPA are incorporated herein by reference and shall apply
to this Exclusivity Agreement.




*    *    *    *    *
If you agree with the foregoing, please confirm your agreement with the terms
and conditions hereof by transcribing in full the text of this letter and
returning it to us, initialed on each page and fully signed at the end for
acceptance.

3

--------------------------------------------------------------------------------




Sincerely,
Fineldo S.p.A.


By /s/ Gian Oddone Merli


Name:
Title:


Vittorio Merloni


By /s/ Aristide Merloni NQ
Name: Aristide Merloni
Title: Guardian of Mr. Vittorio Merloni


Franca Carloni


/s/ Franca Carloni


Aristide Merloni


/s/ Aristide Merloni


Andrea Merloni


/s/ Andrea Merloni


Maria Paola Merloni


/s/ Maria Paola Merloni


Antonella Merloni


/s/ Antonella Merloni


Ester Merloni


/s/ Glauco Vico Procuratore




Fines S.p.A.


By /s/ Glauco Vico
Name: Glauco Vico
Title: Procuratore”




*    *    *    *    *

4

--------------------------------------------------------------------------------




We hereby accept all of the contents of your letter reprinted above.


Sincerely,




Whirlpool Corporation


By /s/ Marc Bitzer


Name: Marc Bitzer
Title: President

5